DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	The examiner observes claim 1 and claim 25 in U.S. Patent No. 9,741,963 are drawn to identical subject matter as claim 7 and claim 8, respectively, in the instant application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 – 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 48 of U.S. Patent No. 9,741,963 (hereinafter “Dabich”).  The rejections of claims 7 and 8 are alternatives to those on the ground of statutory double patenting above.
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, Dabich’s claim 1 and claim 25 are each directed to a sealed device comprising: 
	an inorganic film formed over a surface of a first substrate; 
	a second substrate in contact with the inorganic film; and 
	a weld region comprising a bond formed between the first and second substrates and extending from a first depth in the first substrate to a second depth in the second substrate; 
	wherein the inorganic film comprises at least one inorganic film element and wherein one or both of the first and second substrates comprises at least one inorganic substrate element; and 
	wherein a first inorganic film element concentration of the first or second substrate in the weld region is higher than a second inorganic film element concentration of the first or second substrate outside the weld region.  
	Regarding claim 2, in addition to the limitations of claim 1, Dabich’s claims 2 and 26 each further recite the inorganic film, and optionally at least one of the first or second substrates is transmissive at wavelengths ranging from about 420 nm to about 750 nm.  
	Regarding claim 3, in addition to the limitations of claim 1, Dabich’s claims 3 and 27 each further recite the weld region is transparent.  
	Regarding claim 4, in addition to the limitations of claim 1, Dabich’s claims 4 and 28 each further recite at least one of the first or second substrates comprises a glass, glass-ceramic, ceramic, polymer, or metal.  
	Regarding claim 5, in addition to the limitations of claim 1, Dabich’s claims 5 and 29 each further recite both the first and second substrates comprise a glass or glass-ceramic. 
	Regarding claim 6, in addition to the limitations of claim 1, Dabich’s claims 6 and 30 each further recite the sealed device further comprises a second inorganic film formed over a surface of the second substrate.  
	Regarding claim 7, in addition to the limitations of claim 1, Dabich’s claim 1 further recites the inorganic film has the following composition: 20-100 mol% SnO; 0-50 mol% SnF2; and 0-30 mol% P2O5 or B2O3.
	Regarding claim 8, in addition to the limitations of claim 1, Dabich’s claim 25 further recites the inorganic film has the following composition: 10-80 mol% B2O3; 5-60 mol% Bi2O3; and 0-70 mol% ZnO.  
	Regarding claim 9, in addition to the limitations of claim 1, Dabich’s claims 7 and 31 each further recite the at least one inorganic film element is chosen from F, P, Sn, B, Bi, Zn, Ti, W, Ce, Nb, Pb, Fe, Va, Cr, Mn, Mg, Ge, and combinations thereof.  
	Regarding claim 10, in addition to the limitations of claim 1, Dabich’s claims 8 and 32 each further recite the first inorganic film element concentration is at least about 5 mol% higher than the second inorganic film element concentration.  
	Regarding claim 11, in addition to the limitations of claim 1, Dabich’s claims 9 and 33 each further recite a first substrate element concentration of the weld region is higher than a second substrate element concentration of the inorganic film outside the weld region.  
	Regarding claim 12, in addition to the limitations of claim 11, Dabich’s claims 10 and 34 each further recite the at least one inorganic substrate element is chosen from Al, B, Si, Na, Li, K, Mg, Ca, Ba, and combinations thereof. 
	Regarding claim 13, in addition to the limitations of claim 11, Dabich’s claims 11 and 35 each further recite the first substrate element concentration is at least about 30 mol% higher than the second substrate element concentration.  
	Regarding claim 14, in addition to the limitations of claim 1, Dabich’s claims 12 and 36 each further recite the inorganic film has a thickness ranging from about 0.1 microns to about 10 microns.  
	Regarding claim 15, in addition to the limitations of claim 1, Dabich’s claims 13 and 37 each further recite the weld region has a thickness ranging from about 0.3 microns to about 14 microns.  
	Regarding claim 16, in addition to the limitations of claim 1, Dabich’s claims 14 and 38 each further recite the sealed device further comprises a stress region encompassing at least the weld region, wherein a first stress in the stress region is greater than a second stress outside of the stress region.  
	Regarding claim 17, in addition to the limitations of claim 16, Dabich’s claims 15 and 39 each further recite the first stress ranges from greater than about 1 MPa to about 25 MPa.  
	Regarding claim 18, in addition to the limitations of claim 16, Dabich’s claims 16 and 40 each further recite a ratio of the first stress to the second stress ranges from about 1.1:1 to about 25:1.  
	Regarding claim 19, in addition to the limitations of claim 16, Dabich’s claims 17 and 41 each further recite the stress region has a thickness ranging from about 20 microns to about 500 microns.  
	Regarding claim 20, Dabich’s claim 18 and claim 42 are each directed to a sealed device comprising: 
	an inorganic film formed over a surface of a first substrate; 
	a second substrate in contact with the inorganic film; and 
	a weld region comprising a bond formed between the first and second substrates and extending from a first depth in the first substrate to a second depth in the second substrate; 
	wherein the inorganic film comprises at least one inorganic film element and wherein one or both of the first and second substrates comprises at least one inorganic substrate element; and 
	wherein a first substrate element concentration of the weld region is higher than a second substrate element concentration of the inorganic film outside the weld region.
	Regarding claim 21, Dabich’s claim 19 and claim 43 are each directed to a sealed device comprising:
	an inorganic film formed over a surface of a first substrate; 
	a second substrate in contact with the inorganic film; and 
	a weld region comprising a bond formed between the first and second substrates; 
	wherein one or both of the first and second substrates comprises at least one inorganic substrate element; and 
	wherein the weld region is enriched with the at least one inorganic substrate element as compared to a portion of the inorganic film outside of the weld region.  
	Regarding claim 22, in addition to the limitations of claim 21, Dabich’s claims 20 and 44 each further recite the weld region comprises a first inorganic substrate element concentration at least 30 mol% greater than a second inorganic substrate element concentration in the portion of the inorganic film outside of the weld region.  
	Regarding claim 23, Dabich’s claim 21 and claim 45 are each directed to a sealed device comprising:
	an inorganic film formed over a surface of a first substrate; 
	a second substrate in contact with the inorganic film; and 
	a weld region comprising a bond formed between the first and second substrates; 
	wherein the inorganic film comprises at least one inorganic film element; 
	wherein the first substrate comprises a first portion in the weld region and a second portion outside of the weld region; and
	wherein the first portion is enriched with the at least one inorganic film element as compared to the second portion.  
	Regarding claim 24, in addition to the limitations of claim 23, Dabich’s claims 22 and 46 each further recite the first portion comprises a first inorganic film element concentration at least 5 mol% greater than a second inorganic film element concentration in the second portion.  
	Regarding claim 25, in addition to the limitations of claim 23, Dabich’s claims 23 and 47 each further recite the first portion extends from a sealing interface into the first substrate to a depth ranging from about 0.1 µm to about 2 µm.  
	Regarding claim 26, in addition to the limitations of claim 23, Dabich’s claims 24 and 48 each further recite the second substrate comprises a third portion in the weld region and a fourth portion outside of the weld region, and wherein the third portion is enriched with the at least one inorganic film element as compared to the fourth portion.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 – 5, 9 – 13, 16, 20 – 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanami (US 2013/0011598 A1).
	Regarding claim 1, Kawanami discloses a sealed device (“electronic device” which has “airtightness”, e.g. “electronic device” 1: e.g. Fig. 1 – 10; ¶¶ [0009] – [0100]) comprising: 
	an inorganic film formed over a surface of a first substrate (“sealing layer” formed over a surface of a first one of a “first glass substrate” and a “second glass substrate”, e.g. “sealing layer” 8 formed over a surface of a first one of “first glass substrate” 2 and “second glass substrate” 3: e.g. Fig. 1 – 8; ¶¶ [0009] – [0013], [0015], [0018], [0020], [0023], [0032] – [0074]); 
	a second substrate in contact with the inorganic film (the second one of the “first glass substrate” and the “second glass substrate”: e.g. Fig. 1 – 8; ¶¶ [0009] – [0013], [0015], [0018], [0020], [0023], [0032] – [0074]); and 
	a weld region comprising a bond formed between the first and second substrates and extending from a first depth in the first substrate to a second depth in the second substrate (as resulting from “reacted layers” forming from the “sealing layer” and the “glass substrates”, e.g. “reacted layers” 11 with respect to the “sealing layer” 8 and the “glass substrates” 2, 3: e.g. Fig. 7, 8; ¶¶ [0010], [0023], [0045] – [0055], [0059], [0060], [0063], [0073]); 
	wherein the inorganic film comprises at least one inorganic film element (e.g. ¶¶ [0011], [0012], [0041] – [0044], [0054] – [0063]) and wherein one or both of the first and second substrates comprises at least one inorganic substrate element (e.g. ¶ [0033]); and 
	wherein a first inorganic film element concentration of the first or second substrate in the weld region is higher than a second inorganic film element concentration of the first or second substrate outside the weld region (e.g. Fig. 9, 10; ¶¶ [0046], [0055]).  
	Regarding claim 3, in addition to the limitations of claim 1, Kawanami discloses the weld region is transparent (e.g. ¶ [0054]).  
	Regarding claim 4, in addition to the limitations of claim 1, Kawanami discloses at least one of the first or second substrates comprises, e.g., a glass (“first glass substrate”, “second glass substrate”: e.g. ¶¶ [0009] – [0074]).
	Regarding claim 5, in addition to the limitations of claim 1, Kawanami discloses both the first and second substrates comprises, e.g., a glass (“first glass substrate”, “second glass substrate”: e.g. ¶¶ [0009] – [0074]).
	Regarding claim 9, in addition to the limitations of claim 1, Kawanami discloses the at least one inorganic film element is chosen from, e.g., P, Sn, B, Bi, Zn, Ti, W, Nb, Pb, Fe, Va, Cr, Mn, and combinations thereof (e.g. Fig. 9, 10; ¶¶ [0041] – [0043]).  
	Regarding claim 10, in addition to the limitations of claim 1, Kawanami discloses the first inorganic film element concentration is at least about 5 mol% higher than the second inorganic film element concentration (e.g. Fig. 9, 10).  
	Regarding claim 11, in addition to the limitations of claim 1, Kawanami discloses a first substrate element concentration of the weld region is higher than a second substrate element concentration of the inorganic film outside the weld region (e.g. Fig. 9, 10).  
	Regarding claim 12, in addition to the limitations of claim 11, Kawanami discloses the at least one inorganic substrate element is chosen from, e.g., Al, B, Si, Na, K, Mg, Ca, Ba, and combinations thereof (e.g. ¶ [0033]). 
	Regarding claim 13, in addition to the limitations of claim 11, Kawanami discloses the first substrate element concentration is at least about 30 mol% higher than the second substrate element concentration (e.g. Fig. 9, 10).  
	Regarding claim 16, in addition to the limitations of claim 1, Kawanami discloses the sealed device further comprises a stress region encompassing at least the weld region, wherein a first stress in the stress region is greater than a second stress outside of the stress region (e.g. ¶¶ [0047], [0049]).  
	Regarding claim 20, Kawanami discloses a sealed device (“electronic device” which has “airtightness”, e.g. “electronic device” 1: e.g. Fig. 1 – 9; ¶¶ [0009] – [0100]) comprising: 
	an inorganic film formed over a surface of a first substrate (“sealing layer” formed over a surface of a first one of a “first glass substrate” and a “second glass substrate”, e.g. “sealing layer” 8 formed over a surface of a first one of “first glass substrate” 2 and “second glass substrate” 3: e.g. Fig. 1 – 8; ¶¶ [0009] – [0013], [0015], [0018], [0020], [0023], [0032] – [0074]); 
	a second substrate in contact with the inorganic film (the second one of the “first glass substrate” and the “second glass substrate”: e.g. Fig. 1 – 8; ¶¶ [0009] – [0013], [0015], [0018], [0020], [0023], [0032] – [0074]); and 
	a weld region comprising a bond formed between the first and second substrates and extending from a first depth in the first substrate to a second depth in the second substrate (as resulting from “reacted layers” forming from the “sealing layer” and the “glass substrates”, e.g. “reacted layers” 11 with respect to the “sealing layer” 8 and the “glass substrates” 2, 3: e.g. Fig. 7, 8; ¶¶ [0010], [0023], [0045] – [0055], [0059], [0060], [0063], [0073]); 
	wherein the inorganic film comprises at least one inorganic film element (e.g. ¶¶ [0011], [0012], [0041] – [0044], [0054] – [0063]) and wherein one or both of the first and second substrates comprises at least one inorganic substrate element (e.g. ¶ [0033]); and
	wherein a first substrate element concentration of the weld region is higher than a second substrate element concentration of the inorganic film outside the weld region (e.g. Fig. 9, 10; ¶¶ [0046], [0055]).  
	Regarding claim 21, Kawanami discloses a sealed device (“electronic device” which has “airtightness”, e.g. “electronic device” 1: e.g. Fig. 1 – 9; ¶¶ [0009] – [0100]) comprising: 
	an inorganic film formed over a surface of a first substrate (“sealing layer” formed over a surface of a first one of a “first glass substrate” and a “second glass substrate”, e.g. “sealing layer” 8 formed over a surface of a first one of “first glass substrate” 2 and “second glass substrate” 3: e.g. Fig. 1 – 8; ¶¶ [0009] – [0013], [0015], [0018], [0020], [0023], [0032] – [0074]); 
	a second substrate in contact with the inorganic film (the second one of the “first glass substrate” and the “second glass substrate”: e.g. Fig. 1 – 8; ¶¶ [0009] – [0013], [0015], [0018], [0020], [0023], [0032] – [0074]); and 
	a weld region comprising a bond formed between the first and second substrates (as resulting from “reacted layers” forming from the “sealing layer” and the “glass substrates”, e.g. “reacted layers” 11 with respect to the “sealing layer” 8 and the “glass substrates” 2, 3: e.g. Fig. 7, 8; ¶¶ [0010], [0023], [0045] – [0055], [0059], [0060], [0063], [0073]); 
	wherein one or both of the first and second substrates comprises at least one inorganic substrate element (e.g. ¶ [0033]); and
	wherein the weld region is enriched with the at least one inorganic substrate element as compared to a portion of the inorganic film outside of the weld region (e.g. Fig. 9, 10; ¶¶ [0046], [0055]).  
	Regarding claim 22, in addition to the limitations of claim 21, Kawanami discloses the weld region comprises a first inorganic substrate element concentration at least 30 mol% greater than a second inorganic substrate element concentration in the portion of the inorganic film outside of the weld region (e.g. Fig. 9, 10).  
	Regarding claim 23, Kawanami discloses a sealed device comprising:
	an inorganic film formed over a surface of a first substrate (“sealing layer” formed over a surface of a first one of a “first glass substrate” and a “second glass substrate”, e.g. “sealing layer” 8 formed over a surface of a first one of “first glass substrate” 2 and “second glass substrate” 3: e.g. Fig. 1 – 8; ¶¶ [0009] – [0013], [0015], [0018], [0020], [0023], [0032] – [0074]); 
	a second substrate in contact with the inorganic film (the second one of the “first glass substrate” and the “second glass substrate”: e.g. Fig. 1 – 8; ¶¶ [0009] – [0013], [0015], [0018], [0020], [0023], [0032] – [0074]); and 
	a weld region comprising a bond formed between the first and second substrates (as resulting from “reacted layers” forming from the “sealing layer” and the “glass substrates”, e.g. “reacted layers” 11 with respect to the “sealing layer” 8 and the “glass substrates” 2, 3: e.g. Fig. 7, 8; ¶¶ [0010], [0023], [0045] – [0055], [0059], [0060], [0063], [0073]); 
	wherein the inorganic film comprises at least one inorganic film element (e.g. ¶¶ [0011], [0012], [0041] – [0044], [0054] – [0063]);
	wherein the first substrate comprises a first portion in the weld region and a second portion outside of the weld region (“reacted layers” and remaining portions outside thereof in the “first glass substrate” or the “second glass substrate”: e.g. Fig. 7 – 10; ¶¶ [0045] – [0073]); and
	wherein the first portion is enriched with the at least one inorganic film element as compared to the second portion (e.g. Fig. 9, 10; ¶¶ [0046], [0055]).  
	Regarding claim 24, in addition to the limitations of claim 23, Kawanami discloses the first inorganic film element concentration is at least about 5 mol% higher than the second inorganic film element concentration (e.g. Fig. 9, 10).  
	Regarding claim 26, in addition to the limitations of claim 23, Kawanami discloses the second substrate comprises a third portion in the weld region and a fourth portion outside of the weld region, and wherein the third portion is enriched with the at least one inorganic film element as compared to the fourth portion (e.g. Fig. 9, 10; ¶¶ [0045] – [0073]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanami as applied to claim 1 above.  The rejection of claim 2 further relies on Nishioka (US 2011/0279023 A1) as an evidentiary reference.
	Regarding claim 2, although Kawanami is not explicit as to the inorganic film, and optionally at least one of the first or second substrates is transmissive at wavelengths ranging from about 420 nm to about 750 nm, Kawanami discloses the sealed device comprises a light-emitting display device between the first and second substrates (e.g. ¶¶ [0002], [0033] – [0035], [0038], [0100]), i.e. comprise a device which emits light in visible wavelengths.  Furthermore, Kawanami states the composition of the inorganic film may be transparent (e.g. ¶ [0054]).  Given visible light generally encompasses wavelengths of about 360 nm to about 830 nm (Nishioka: e.g. ¶ [0048]), there is a general understanding whereby Kawanami’s inorganic film and first or second substrates being transmissive at such wavelengths.
	Kawanami’s implied range encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 14, in addition to the limitations of claim 1, Kawanami discloses the inorganic film has a thickness ranging from 2 microns to 15 microns (e.g. ¶¶ [0037], [0042], [0044], [0069]).
	Kawanami’s range for the inorganic film thickness overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 15, in addition to the limitations of claim 1, Kawanami discloses the weld region has a thickness ranging from about 2 microns to about 17 microns (sum total of the thickness of the “sealing layer”, i.e. 2 to 15 microns, and the maximum depth of the “reacted layers”, i.e. 30 nm to 1750 nm: e.g. Table 2; ¶¶ [0037], [0042], [0044] – [0049], [0069]).
	Kawanami’s range for the weld region thickness overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanami as applied to claim 1 above, and further in view of Chatterjee (US 2008/0206925 A1).
	Regarding claim 6, although Kawanami is not explicit as to the sealed device further comprising a second inorganic film formed over a surface of the second substrate, this feature would have been obvious in view of Chatterjee.
	Chatterjee discloses adding an inorganic dielectric film to a substrate to improve hermetic sealing when using a frit on another substrate to join the two substrates (e.g. Fig. 1 – 4; ¶¶ [0014] – [0045]).
	Given Kawanami’s desire for hermetic sealing (e.g. ¶¶ [0037], [0039], [0074], [0100]), it would have been obvious to modify Kawanami’s second substrate to have a second inorganic film formed over a surface thereof as Chatterjee suggests, the motivation being to improve the hermetic sealing.
	Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanami as applied to claim 16 above.
	Regarding claim 17, although Kawanami is not explicit as to the first stress ranging from greater than about 1 MPa to about 25 MPa, Kawanami notes the magnitude of the first stress within the stress region can be adjusted based on the heating conditions used to join the first and second substrates via the inorganic film such that a desirable bonding strength is ensured (e.g. ¶¶ [0045] – [0047], [0050], [0054] – [0073]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the first stress ranging from greater than about 1 MPa to about 25 MPa in order to ensure bond strength is provided between the first and second substrates after heating the inorganic film.
	Regarding claim 18, although Kawanami is not explicit as to a ratio of the first stress to the second stress ranges from about 1.1:1 to about 25:1, Kawanami notes the ratios of the stress within the stress region and outside the stress region can be adjusted based on the heating conditions used to join the first and second substrates via the inorganic film such that a desirable bonding strength is ensured (e.g. ¶¶ [0045] – [0047], [0050], [0054] – [0073]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a ratio of the first stress to the second stress ranging from about 1.1:1 to about 25:1 in order to ensure bond strength is provided between the first and second substrates after heating the inorganic film.
	Regarding claim 19, in addition to the limitations of claim 16, Kawanami discloses stresses in the first and second substrates are dispersed within “reacted layers” 11, whose “depth” is, e.g., 30 nm to 1750 nm and are spaced by the inorganic film having a thickness of 2 to 15 microns (e.g. Table 2; ¶¶ [0037], [0042], [0044] – [0049], [0069]), i.e. the stress region has a thickness exceeding about 16.75 microns, which encompasses the claimed range.
	“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanami as applied to claim 23 above.
	Regarding claim 25, in addition to the limitations of claim 23, Kawanami discloses the first portion extends from a sealing interface into the first substrate to a depth ranging from about 0.03 µm to about 2 µm (maximum depth of the “reacted layers”, i.e. 30 nm to 1750 nm: e.g. Table 2; ¶¶ [0037], [0042], [0044] – [0049], [0069]).
	Kawanami’s range for the depth overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781